department of the treasury internal_revenue_service washington d c tax exempt and government entities jan division uniform issue list 4980b se tep ua-t attn legend organization a cc ce ccsseesereeeseeeeeeenenseneeseees organization b ceseeeeeeceeseeeeseeeeeseeeennne eens organization cu eeeeccseesesseeesseereese ee eneeeenees plann s cccccccsccceesccesccesecsausessecnsssseeeessensaeees dear this is in response to a request for a ruling submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date date date date date date date and date under sec_414 and sec_4980b of the internal_revenue_code the code the following facts and representations were submitted in connection with your request organization a is a not for profit non-stock corporation established under the laws of state m on developmental reorganize organization b and organization c by creating organization a and approving disabilities previously ---- church a voted to organization a_provides direct care services to persons with -2- organization a’s articles of incorporation and its bylaws effective ge pursuant to this reorganization all of the employees of organizations b and c were transferred to organization a organizations a b and c are organizations described in code sec_501 and exempt from tax under sec_501 organizations b and c remain as shell_corporations with no employees article v sec_1 of the bylaws article il sec_3 of organization a’s bylaws provides that church a shall appoint three members of organization a’s board_of directors and at least seven members of its board_of directors shall be members of church a or synod b the maximum number of directors on organization a’s board_of directors is directors provides that no amendment may be made to any section of the bylaws limited by organization a’s articles of incorporation sec_3 and of article il and article v sec_1 of the bylaws without the consent of church a section of organization a’s articles of incorporation provides that it is intended to be affiliated with church a and recognized by synod b section of its articles of incorporation provides that on the dissolution of organization a after payment of liabilities its board_of directors will distribute any remaining assets to one or more social ministry organizations affiliated with church a sec_11 provides that no amendment to sections and of the articles of incorporation may be made without the prior written consent of church a organization a has a majority of church a members on its board_of directors it is considered to be affiliated with church a pursuant to church a’s written principles regarding affiliation organization a has no members because organization a maintains plan s which is a plan intended to be described under code plan s was previously maintained by organization b for its employees sect the internal_revenue_service issued a private_letter_ruling to organization on b concluding that plan s was a plan described under code sec_403 following the reorganization described above when the employees of organizations b and c were transferred to organization a organization a adopted plan s effective he plan s currently covers only employees of organization a including the prior employees of organization b and organization c organization a also maintains plans u_and v which are health care medical and vision plans for its employees prior ‘a organization b maintained plan t as a health care medical and vision plan for its employe and maintained plan t for its employees until amended by organization a to become plan u and previously maintained by organization b and adopted by organization a on its employees plan x effective on and is an amendment to plan t at which time plan t was plan w is a dental a also maintained by organization a organization a adopted plan plan v for plan s as restated by organization b effectivel provides in sec_2 that the sponsoring employer shall appoint one or more administrators the second paragraph of sec_2 provides that upon resignation or removal of an administrator the sponsoring employer will designate a successor to this position however if it fails to do so the sponsoring employer will function as the administrator under sec_2 of plan s the principal purpose or function of the administrator is to administer plan s you propose to -3- amend plan s to delete the second sentence in the second paragraph of sec_2 providing that in the event an administrator is not appointed administration of plan s will default to the sponsoring employer organization a appointed an administrator for plan s as well as the other plans of whose principal purpose and function is to administer plan s organization a and who has administered plan s nel adoption date by organization a responsibility for plan administration has never defaulted to organization a in operation the documents for plan t and plan w offective ie provided that organization b’s board_of directors appoint a benefits committee which was to administer these plans when plan t and plan w were adopted by organization a offectve organization a and became plan v and plan x organization a appointed an administrator the principal purpose or function of which is to administer these plans pincite subsequently when plan t was amended by the principal purpose or function of plan u based on the above facts and representations you request the following rulings that a plan s plan x is a church_plan effective p and effective plans u and v f k a plan t and plan w are church plans within the meaning of code sec_414 and plans u v w and x are exempt from the participant and beneficiary notification requirements of the consolidated omnibus budget reconciliation act of cobra because they are church plans within the meaning of code sec_4980b regarding ruling_request to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses or b if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal -4- purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches code sec_414 provides that if a plan established or maintained for its employees by a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 fails to satisfy one or more of the requirements of sec_414 and corrects the failure within the correction_period the plan is deemed to meet the requirements of sec_414 for the year in which correction was made and for all prior years provides that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements sec_414 in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 in this case organization a is exempt from tax under code sec_501 the participants in the plans plans s u v w and x are employees of organization a and organization a is closely linked with church a and synod b a regional subdivision of church a composed of church a congregations organization a’s bylaws require that at least a majority of organization a’s board_of directors be members of church a or synod b and these provisions cannot be amended without the consent of church a section of organization a’s articles of incorporation provides that organization a is intended to be affiliated with church a and synod b on dissolution all of organization a’s remaining assets will be distributed to church a it has been represented that church a approved the creation of organization a organization a is an affiliated social ministry organization of church a and a recognized service_organization of synod b the terms affiliation and recognition are synonymous with respect to social ministry organizations such as organization a a requirement for affiliation and recognition which has been met by organization a is that at least a majority by virtue of affiliation of its board_of directors must be members of church a or synod b and recognition organization a is considered an organization integral to church a and synod b that shares in the mission ministry and stewardship of church a and synod b for these reasons we conclude that organization a is associated with church a under the church_plan rules organization a is associated with church a within the meaning of code sec_414 because it shares common religious bonds and convictions with church a accordingly because the employees of organization a are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church a these employees are deemed to be church a employees under sec_414 conversely church a is considered to be the employer of the employees of organization a under sec_414 further he vate letter_ruling concluded that plan s as maintained by organization b for its employees was a plan described in sec_403 and in order to be such a plan the plan must be a church_plan as defined within the meaning of sec_414 by ii their organization since b and until i also had an administrative committee appointed by the board_of directors of in addition the board_of directors of organization a appointed an administrative committee administrator for the plans whose principal purpose and function is to administer the plans this administrator has administered plans s t and w since their adoption date by organization a plans u and v f k a plan t since adoption date by organization a and plan x since the effective date of plans t and w as established plans t and w organization b the principal purpose and function of which was to administer these plans as indicated above in hectic ruling in ruling that plan s as maintained by organization b was an annuity plan under code sec_403 the service found that organization b’s administrative committee was controlled by or associated with a church_or_convention_or_association_of_churches because organization a is associated with church a and synod b within the meaning of code sec_414 and the administrator of plans s u v w and x is appointed by the board_of directors of organization a the administrator of these plans is considered to be associated with or controlled by a church or a convention or association of churches within the meaning of sec_414 you propose to amend plan s to delete the language that would enable organization a to administer plan s should it fail to appoint_a plan_administrator correspondence datecii requirements of code sec_414 once corrected plan s will be deemed to meet the requirements of code sec_414 for the year in which the correction was made and for all prior years retroactive to a accordance with sec_414 accordingly crete and plan w are church the proposed amendment contained in the ie will correct a failure to meet one of the church_plan n s plans u and v f k a pian t code sec_414 we conclude that with respect to ruling_request plan x is a church_plan plans within the meaning of tt ofectve -6- regarding ruling_request code sec_4980b imposes a tax on the failure of a group_health_plan to meet the requirements of subsection f pertaining to continuation_coverage requirements of group_health_plans code sec_4980b provides that sec_4980b does not apply to any church_plan within the meaning of sec_414 since we concluded in ruling_request that plans u v w and x are church plans under code sec_414 we conclude with respect to ruling_request that plans u v w and x are exempt from the requirements of sec_4980b with respect to plan s this ruling takes effect on the adoption of the proposed amendment to plan s as described above this letter expresses no opinion as to whether plan s satisfies the requirements of code sec_403 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours carllorn a uiteins carlton a watkins manager employee_plans technical group enclosures notice copy of deleted ruling cc
